     Case 20-10018-SMT   Doc 5   Filed 08/10/20 Entered 08/10/20 14:15:10   Desc Main
                                 Document     Page 1 of 2
The document below is hereby signed.

Signed: August 7, 2020




                                  ___________________________
                                  S. Martin Teel, Jr.
                                  United States Bankruptcy Judge

                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

     In re                                )
                                          )
     ERIN MICHELLE ROSEBAR,               )     Case No. 20-00006
                                          )     (Chapter 13)
                     Debtor.              )
     ____________________________         )
                                          )
     DAVID BROOKS,                        )
                                          )
                         Plaintiff,       )
                                          )
                   v.                     )     Adversary Proceeding No.
                                          )     20-10018
     ERIN MICHELLE ROSEBAR,               )     Not for publication in
                                          )     West’s Bankruptcy Reporter.
                         Defendant.       )

             MEMORANDUM DECISION RE DISMISSING ADVERSARY PROCEEDING

          The complaint in this adversary proceeding, as to which

     summons has not yet been issued, seeks a determination that the

     debt owed to the plaintiff is nondischargeable.             The complaint

     invokes 11 U.S.C. § 523(a)(6) but that provision does not apply

     in the debtor’s bankruptcy case that was pending under Chapter 13

     of the Bankruptcy Code.       However, the allegations can be read as

     establishing a claim of nondischargeability under 11 U.S.C.

     § 1328(a)(4).
Case 20-10018-SMT                                                                                      Doc 5                       Filed 08/10/20 Entered 08/10/20 14:15:10   Desc Main
                                                                                                                                   Document     Page 2 of 2


                              The bankruptcy case within which this adversary proceeding

began has been dismissed.                                                                                                              However, subject matter jurisdiction

is tested as of the date an adversary proceeding begins, and the

dismissal of the main case does not automatically strip the court

of subject matter jurisdiction.                                                                                                                Swinson v. Coates & Lane, Inc.

(In re Swinson), No. 00-00507, 2004 WL 3779953, at *3 (Bankr.

D.D.C. July 27, 2004), citing and quoting In re Porges, 44 F.3d

159, 162–63 (2d Cir. 1995), and citing, 65 F.3d 78, 80–82 (7th

Cir. 1995); In re Querner, 7 F.3d 1199, 1201–02 (5th Cir. 1993);

In re Carraher, 971 F.2d 327, 328 (9th Cir. 1992) (per curiam);

In re Morris, 950 F.2d 1531, 1534 (11th Cir. 1992); In re Smith,

866 F.2d 576, 580 (3d Cir. 1989).                                                                                                                 Nevertheless, without a

bankruptcy case remaining pending, the debtor will not receive a

discharge in this bankruptcy case.                                                                                                                 Nothing will be served by

retaining jurisdiction of this adversary proceeding.                                                                                                                     Although

the debtor might file a new case in the future, the debtor ought

not be put to the burden of litigating a dischargeability issue

that might never arise.                                                                                                              The dismissal of this adversary

proceeding will not bar the plaintiff’s filing a new

dischargeability adversary proceeding in any new case.

                              For all of these reasons, an order follows dismissing this

adversary proceeding.

                                                                                                                                                       [Signed and dated above.]

Copies to: All counsel of record.


R:\Common\TeelSM\Judge Temp Docs\Brooks v. Rosebar (Erin Michelle Rosebar) - Dischargeability Complaint - Memo re Dismissing.wpd
                                                                                                                                              2
